                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )                 No. 3:09-cr-00227
v.                                                  )
                                                    )                 Judge Campbell
BRIAN DAVID BRUMBACH                                )

            UNITED STATES’ RESPONSE IN OPPOSITION TO PETITIONER’S
                     MOTION FOR COMPASSIONATE RELEASE


        The United States respectfully requests that this Court deny defendant’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) (2018). Defendant has failed to

demonstrate exceptional circumstances that would warrant relief, and his motion should therefore

be denied 1. In support, the United States submits the following.

                                                 Background

        On May 23, 2009, a Metro Nashville Police Department officer responded to a report of a

domestic dispute. (See Presentence Report (“PSR”) ¶ 5). The victim indicated to the officer that

defendant had threatened him with a revolver after the victim had spoken to defendant’s girlfriend.

Id. The officer then stopped defendant’s car, arrested him, and found a loaded revolver in the car.

Id. Defendant was subsequently federally indicted for possession of a firearm by a convicted felon

in violation of 18 U.S.C. §§ 922(g)(1) and 924. (PSR, ¶ 2).

        Defendant’s prior burglary convictions qualified as sentence enhancers under the Armed

Career Criminal Act (ACCA), and he was sentenced to the mandatory minimum of fifteen years.

The Sixth Circuit held in 2017 that burglary under Tennessee law did not qualify as an ACCA



1
 Because defendant is currently housed in a non-BOP facility, awaiting transfer, defendant does not have a BOP
warden to whom he could submit a request for compassionate release. Therefore, under these facts the United States
will not dispute that defendant has exhausted his administrative remedies.



     Case 3:09-cr-00227 Document 126 Filed 08/12/20 Page 1 of 9 PageID #: 708
“violent felony.” United States v. Stitt, 860 F.3d 854 (6th Cir. 2017) (en banc), rev’d, 139 S.Ct.

399 (2018). That ruling caused defendant’s sentence to be reduced to time served, and he was

released in June, 2018 after serving ten years. When the Supreme Court reversed Stitt, defendant’s

original sentence was reinstated, and in January, 2020, he returned to prison to serve the remainder

of his sentence. Defendant has now moved the Court for compassionate release in light of his

COPD and hypertension, and the COVID pandemic.

                                             Argument

   I.      DEFENDANT HAS FAILED TO DEMONSTRATE EXTRAORDINARY AND
           COMPELLING CIRCUMSTANCES WARRANTING RELIEF
        In general, a court may not modify a term of imprisonment once it has been imposed, except

in certain narrow circumstances. See 18 U.S.C. § 3582(c). One such circumstance occurs if, after

exhausting administrative remedies, a prisoner files a motion for compassionate release. A court

may grant such a motion only if, after considering the § 3553(a) factors, the court finds that either

“extraordinary and compelling reasons” warrant a reduction, or the defendant is at least seventy

years old, and has served at least thirty years; in addition, the court must also find that a reduction

is consistent with applicable policy statements issued by the Sentencing Commission. 18 U.S.C. §

3582(c)(1)(A).

        The relevant policy statement is set out at U.S.S.G. § 1B1.13. It prohibits courts from

reducing a sentence unless the court determines that the defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g). The sentencing

commission also provides examples of “extraordinary and compelling circumstance[s].” The

commission specifies that a terminal illness, defined as a serious and advanced illness with an end

of life trajectory, such as advanced cancer, ALS, end-stage organ disease, or advanced dementia,

qualifies. U.S.S.G. § 1B1.13. Other examples include a defendant who suffers from a serious



    Case 3:09-cr-00227 Document 126 Filed 08/12/20 Page 2 of 9 PageID #: 709
physical or medical condition, or a serious functional or cognitive impairment, or a defendant who

is at least 65 years old and has experienced a significant deterioration in health as a result of the

aging process. Id.

       The movant bears the burden to demonstrate that he or she is eligible for a reduction. United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356

(11th Cir. 2014); United States v. Kimbrell, No. 3:19-cr-00064, 2020 WL 3972746, at *1 (M.D.

Tenn. July 14, 2020) (Richardson, J.). To be faithful to the statutory language requiring

“extraordinary and compelling” reasons, it is insufficient that defendant suffers from a chronic

condition. Chronic conditions that can be managed in prison are not a basis for compassionate

release. United States v. Ayon-Nunez, 2020 WL 704785, at *2–3 (E.D. Cal. Feb. 12, 2020)

(rejecting a claim for compassionate release from a defendant with severe back injuries and

epilepsy (quoting United States v. Weidenhamer, 2019 WL 6050264, at *5 (D. Ariz. Nov. 8,

2019))). Compassionate release is “rare” and “extraordinary,” and is routinely denied. United

States v. Mangarella, 2020 WL 1291835, at *2–3 (W.D.N.C. March 16, 2020).

       Defendant fails to demonstrate that the extraordinary remedy of compassionate release is

warranted for two reasons. First, defendant has not shown that his medical conditions and risk of

infection warrant relief. His medical records demonstrate that his conditions are well managed,

and his risk of infection does not appear high. Second, defendant’s lengthy and serious criminal

history demonstrates that release is unwarranted in light of his danger to the community and the

factors set out in 18 U.S.C. § 3553(a).

   A) Defendant has not shown that his medical conditions and risk of infection warrant
      release.
       Defendant’s motion should be denied because he has not demonstrated extraordinary and

compelling reasons warranting release. As explained supra, under § 3582, a court may grant a



   Case 3:09-cr-00227 Document 126 Filed 08/12/20 Page 3 of 9 PageID #: 710
sentence reduction only if it determines that “extraordinary and compelling reasons” warrant relief,

and that a reduction would be consistent with applicable policy statement issued by the sentencing

commission. 18 U.S.C. § 3582(c)(1)(A)(i). Certain categories of medical conditions do qualify as

“extraordinary and compelling” reasons for relief. U.S.S.G. § 1B1.13, cmt. n.1(A).

       To justify a sentence reduction on the basis of a medical condition, a defendant must

establish that his or her condition falls within one of the categories listed in the policy statement.

As relevant here, the categories include “any terminal illness” and any “serious physical or medical

condition . . . that substantially diminishes the ability of the defendant to provide self-care within

the environment of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. 1B1.13, cmt. n.1(A). If a defendant’s medical condition does not fall within one of these

categories, and no other category applies, his or her motion must be denied.

       The mere existence of the COVID pandemic does not fall into one of these categories. The

categories encompass specific medical conditions afflicting an individual inmate, not generalized

threats to the entire population. As the Third Circuit has held, “the mere existence of COVID-19

in society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release.” United States v. Raia, 2020 WL 1647922, at *2 (3d Cir. 2020); see

also United States v. Eberhart, 2020 WL 1450745, at *2 (N.D. Cal. March 5, 2020) (“a reduction

of sentence due solely to concerns about the spread of COVID-19 is not consistent with the

applicable policy statement of the Sentencing Commission as required by § 3582(c)(1)(A).”). To

classify COVID-19 as an extraordinary and compelling reason with would be inconsistent with

the statute and the policy statement.

       Defendant has chronic obstructive pulmonary disease (COPD) and hypertension. The CDC

notes that both conditions may increase risk for severe illness from COVID-19. See




    Case 3:09-cr-00227 Document 126 Filed 08/12/20 Page 4 of 9 PageID #: 711
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html;..

The CDC advises people with COPD to continue to take their current medications, and to avoid

triggers that may worsen symptoms. Id.

           Defendant’s medical records demonstrate that his COPD has been well-managed in prison.

The records, filed under seal, include those from defendant’s last year in BOP custody, from mid-

2017 to mid-2018, and his more recent records from his current incarceration at Tallahatchie.

           While in BOP custody, defendant received access to several different medications to treat

his symptoms, and is therefore able to comply with the CDC’s recommendation for COPD patients

to continue taking their prescribed medications. (See Sealed Medical Records, D.E. 125, page 3 2).

Additionally, an outpatient report from a visit shortly before his release in May 2018 concluded

that defendant’s “cardiomediastinal silhouette is within normal limits,” his “lungs are clear,” he

had “no acute cardiopulmonary disease,” and his “heart size [is] normal.” (Id. at 159.) Repeated

medical examinations in prison have revealed that defendant’s conditions are well-managed, and

that he does not exhibit and cardiac distress. (Id. at 20, 25, 45.) It appears that defendant’s medical

conditions are well-managed in prison, and he does not suggest to the contrary, beyond a vague

assertion that “[Defendant] cannot provide self-care . . . while in custody.”

           Defendant’s more recent records indicate that defendant has not made a single complaint

for COPD-related issues, on the contrary his complaints have been for acid reflux, dental issues,

and dry scalp. (Id. at 190-297). The records indicate no respiratory problems. Id. at 194. And when

defendant had elevated blood pressure during a sick visit for a sore tooth, defendant himself denied

any history of high blood pressure (See Id. at 195). On July 7, 2020, defendant completed a self-




2
    Because this sealed document is not yet docketed, citations refer to internal page numbers.



       Case 3:09-cr-00227 Document 126 Filed 08/12/20 Page 5 of 9 PageID #: 712
assessment of his medical condition and indicated that he is in good health, and that there have not

been any changes to his general health in the last year. Id. at 204.

        Defendant’s medical condition therefore does not fall into any of the medical categories

recognized by the Sentencing Commission. First, COPD is unquestionably not a terminal condition

comparable in severity to advanced-stage cancer or ALS. U.S.S.G. § 1B1.13 cmt. n.1(A)(i).

Second, defendant’s COPD is not a “serious physical condition . . . that substantially diminishes

[his] ability . . . to provide self-care within the environment of a correctional facility.” As discussed

supra, defendant’s medical records indicate that his COPD is well-managed in prison. Defendant’s

medical conditions therefore do not fall within any of the categories which would permit

compassionate release, and his motion should be denied.

    B) Conditions at the Correctional Facility in which Defendant is incarcerated do not
       warrant compassionate release.
        Defendant fails to demonstrate that the conditions of the correctional facility in which he

is housed justify compassionate relief. Circumstances so extreme as to totally eliminate the ability

of prisoners to provide self-care are scarcely conceivable even in the abstract, and the prison where

defendant is incarcerated has taken extensive steps to minimize COVID risk.

        Tallahatchie County Correctional Center, where defendant is incarcerated, houses over

1,500 inmates. See Exhibit 2 to D.E. 113. As of July 23, 2020, the facility had 292 inmates on

watch or in quarantine due to COVID concerns. Id. All new inmates are placed on quarantine for

14 days upon arrival. If an inmate is sent to an emergency room or to an offsite appointment, the

inmate is quarantined for 14 days upon return. Id. The facility has also provided marks to inmates,

added deep cleaning schedules to inmate housing schedules, and instructed inmates on the

importance or social distancing and masks. Id. All staff and visitors are screened, including being

questioned and having their temperatures checked, and must wear masks within the facility. Id.




    Case 3:09-cr-00227 Document 126 Filed 08/12/20 Page 6 of 9 PageID #: 713
The facility has taken rigorous steps to ensure the health of its inmates, and to minimize the risk

of COVID transmission. Nothing in the environment hinders defendant’s ability to carry out self-

care within the facility, as would be required to grant relief under U.S.S.G. § 1B1.13 cmt.

n.1(A)(ii)(I). Defendant’s motion should therefore be denied.

   C) Defendant’s criminal history does not support relief.

       Defendant’s lengthy criminal history shows that he does not merit relief under the §

3553(a) factors. Under the applicable policy statement, a court must deny a sentence reduction

unless it determines that the defendant “is not a danger to the safety of any other person or to the

community.” U.S.S.G. § 1B1.13(2). Courts must also consider the § 3553(a) factors, “as

applicable,” as part of its analysis. See 18 U.S.C. § 3582(c)(1)(A). As this Court knows, these

factors include the need to “protect the public from further crimes of the defendant.” 18 U.S.C. §

3553 (a)(2)(C). Additionally, “rehabilitation of the defendant is not, by itself, an extraordinary and

compelling reason” for release. U.S.S.G. § 1B1.13 cmt. n.3.

       Defendant’s long criminal history demonstrates that he still presents a danger to others and

to the community, and that there remains a need to protect the public from any further crimes. As

discussed supra, defendant’s criminal record contains no fewer than a dozen charges of aggravated

burglary. See PSR, ¶¶ 22-44. . It also includes multiple criminal trespassing, multiple counts of

driving without a license, multiple different drug offenses, and a count of theft. Id. With the

exception of a single span of nine years after his parole from his burglary sentence, from the time

of defendant’s first conviction as an adult in 1990, he has been unable to go more than, at the most,

one or two years without committing an offense. Id. For example, during the 1990s, defendant was

arrested fourteen times. Id. During that span, with the exception of the 1997-2000, when he was

in custody and then on parole, he was arrested at least once each and every year except for 1992



    Case 3:09-cr-00227 Document 126 Filed 08/12/20 Page 7 of 9 PageID #: 714
and 1994. Id. Between 2007 and 2009, when his current sentence began, defendant was arrested

seven times. Id.

        Defendant has also demonstrated an inability to comply with other legal obligations besides

the basic responsibility to obey the law. As of 2009, defendant was approximately $20,000 in

arrears on child support. PSR, ¶ 53. Defendant also indicated that he had a lengthy history of

substance abuse, including relapses despite participation in multiple substance abuse treatment

programs. PSR, ¶ ¶60-62.

        The fact that defendant lived for one and a half years lawfully between his release and his

return to custody in January 2020 is therefore not a sign of rehabilitation. It is merely another

episode in a pattern, wherein defendant lives lawfully for approximately a year before being

arrested again. Even were the Court to interpret this relatively short span as demonstrative of

rehabilitation, it is insufficient to warrant relief. The Sentencing Commission states explicitly that

rehabilitation is not an extraordinary and compelling reason for release. U.S.S.G. § 1B1.13 cmt.

n.3. Defendant’s criminal history demonstrates that he does constitute a danger to the community.

His motion should therefore be denied.

        Defendant’s motion should be denied because he has failed to demonstrate extraordinary

and compelling circumstances that warrant relief, and because he does still present a danger to the

community. Defendant’s medical conditions are not terminal. They are being managed well within

the prison environment, and the facility where he currently resides has undertaken rigorous anti-

COVID protocols. Finally, defendant’s long criminal record and habit of recidivism demonstrate

that he still poses a danger to the community. For all of these reasons, he fails to satisfy the statutory

requirements for relief, and his motion should be denied.




    Case 3:09-cr-00227 Document 126 Filed 08/12/20 Page 8 of 9 PageID #: 715
                                           Conclusion

       For the foregoing reasons, the United States therefore respectfully submits that defendant’s

motion should be denied.

                                                            Respectfully submitted,

                                                            DONALD Q. COCHRAN
                                                            United States Attorney for the
                                                            Middle District of Tennessee

                                                            s/ Brooke K. Schiferle
                                                            BROOKE K.SCHIFERLE
                                                            Assistant United States Attorney
                                                            110 9th Avenue South, Suite A-961
                                                            Nashville, TN 37203-3870
                                                            (615)736-5151

                                CERTIFICATE OF SERVICE
        I hereby certify that on August 12, 2020 I electronically filed the foregoing motion with
the clerk of the court by using the CM/ECF system, and notice will be sent electronically to
defendant’s counsel of record.



                                                            s/ Brooke K. Schiferle
                                                            BROOKE K.SCHIFERLE
                                                            Assistant United States Attorney




   Case 3:09-cr-00227 Document 126 Filed 08/12/20 Page 9 of 9 PageID #: 716
